DETAILED ACTION
Status of the Application
Receipt of the Response after Final Office Action filed 03/31/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1, 5, and 17
Withdrawn claims: 				6-16
Previously cancelled claims: 		2-4 and 18
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None	
Claims currently under consideration:	1, 5, and 17
Currently rejected claims:			1, 5, and 17
Allowed claims:				None
The rejections in the Final Office Action filed 01/31/2022 are maintained as written therein.
Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 5, and 17 over Hess: Applicant’s arguments have been fully considered and are considered to be unpersuasive.
Applicant argued that the Examiner improperly dismisses Hess’ explicit teaching away from using lecithin in an amount of more than 1% up to 10% since the cited Titanium Metals reference contained neither any threshold of metals for its alloy composition nor an explicit teaching away from exceeding such a threshold.  Applicant stated that the prior art reference must be considered in its entirety and that a prior art reference teaches a way from a claimed invention if a skilled practitioner would be discouraged from following the path set out in a prior art reference or in claims.  Applicant stated that Hess’ explicit teaching away of an amount of lecithin exceeding 1% by weight would discourage a skilled artisan from modifying the composition to contain more than 1% by weight of emulsifier and that the Examiner’s reliance on Titanium Metals in the face of Hess’ clear teaching away is improper (Applicant’s Remarks, page 4, paragraph 3 – page 6, paragraph 2).
However, Examiner points out that the claimed minimum amount of lecithin is any infinitesimal amount above 1% by weight which lies immediately adjacent to the maximum 1% by weight disclosed in Hess; therefore, even if the Titanium Metals reference did not specify a threshold for determining whether an amount disclosed in a prior art reference is “merely close” to that in a claim, the maximum amount of lecithin disclosed in Hess cannot get any closer to the claimed amount and the Titanium Metals reference is properly applied to present claim 1.  Since the disclosed amount of lecithin renders the claimed amount obvious for the aforementioned reason, a skilled practitioner would not need to find motivation to modify the composition of Hess.  It is noted that, since Hess does not disclose any detriment occurring if the 1% emulsifier concentration is exceeded, the teaching in Hess is interpreted as simply being the generalized endpoint of the range rather than explicit teaching away of exceeding its disclosed range.  Furthermore, the wide array of different types of suitable emulsifiers taught in [0059] of Hess weighs in favor of the 1% maximum concentration being merely a generalized instruction.  Therefore, a skilled practitioner would not interpret the threshold as being absolute when such a wide variety of emulsifiers are taught, especially for any value immediately above the disclosed maximum of 1%. 
Applicant argued that there is no legally sufficient motivation to select lecithin from the list of 13 different equally suitable emulsifiers disclosed in Hess.  Applicant stated that a skilled artisan would not be led to employ any of the disclosed emulsifiers in a composition according to the present claims due to Hess’ explicit disclosure of the composition comprising a maximum of 1% by weight emulsifier and that the Examiner has not pointed to any disclosure in Hess that would lead the skilled artisan to select an amount of emulsifier within the claimed range (Applicant’s Remarks, page 6, paragraph 3- page 7, paragraph 2).
However, in response to Hess not teaching the specific selection of lecithin as the emulsifier in the composition, the absence of teaching regarding the specific selection of lecithin does not attenuate its broad disclosure in Hess.  It is also noted that Hess broadly discloses lecithin with similar breadth as the Applicant discloses emulsifiers for its composition (Specification, page 8, lines 12-25).  Furthermore, prior to the amended claim set filed 03/26/2020, none of the claims mentioned lecithin at all and prior to the amended claim set filed 07/20/2020, claim 1 did not require the emulsifier to be lecithin.  Therefore, lecithin cannot be reasonably considered critical to the claimed composition and other emulsifiers disclosed in the present Specification are equally suitable.   In response to the Applicant’s assertion that the prior art does not teach the claimed amount of lecithin, Examiner points to the previous response above.
Applicant then argued that the Examiner did not credit the data in Applicant’s specification and that the data is commensurate in scope with the claims.  Applicant pointed to Tables 1, 2A, 2B, and 3 that show that increasing the weight percent of submicron ground particles and lecithin in a dispersion leads to an effective increase in the Casson yield value and that this increase is consistent across the oil-based dispersions of Examples 1-3.  Applicant acknowledged that the data is only for concentrations of submicron particles from 1.78% to 11.2%, but stated that there is no reason to presume that the Casson yield value for dispersions having higher amounts of submicron particles will decrease.  Applicant stated that Hess does not disclose anything about these important physical properties.  Applicant added that Examiner overlooked (1) claim 1 requiring the dispersion to contain fat and/or oil and (2) the examples of the instant specification identifying the submicron particles in Examples 1-3 as being sucrose.  Applicant stated that the identification of these parameters is sufficient to assure that the data in the specification is commensurate with the present claims (Applicant’s Remarks, page 7, paragraph 3 – page 8, paragraph 3). 
However, Examiner points out that, not only do the dispersions of Tables 1, 2A, 2B, and 3 only use amounts of submicron particles from 1.78 wt.% to 11.2 wt.%, but they also use amounts of fat from 35.4 wt.% (Table 3) to 51.20 wt.% (Table 1), whereas present claim 1 merely requires fat and/or oil to be present in the dispersion (e.g., the phrase “the dispersion is based on a fat or an oil or a mixture thereof” does not imply a specific amount of fat and/or oil).  It is also noted that Examples 1-3 disclose the concentrations of fat, lecithin, and submicron particles in the dispersion, but do not account for the remaining ingredients in the dispersion which comprise as much as 61.88 wt.% of the inventive dispersions (sample 3B of Table 3), whereas present claim 1 only requires the dispersion to comprise submicron particles from an amount approaching 0 wt.% to 50 wt.%, lecithin from an amount approaching 1 wt.% to 10 wt.%, and fat and/or oil from an amount approaching 0 wt.% to an amount approaching 100 wt.%.  These requirements mean that the dispersion of claim 1 comprises an amount of unknown ingredients from an amount approaching 0 wt.% to an amount approaching 99 wt.%, which is not commensurate in scope with data.  In response to Applicant’s assertion that there is no reason to presume that the Casson yield value for dispersions having higher amounts of submicron particles will decrease, the claims neither require the dispersion to have a particular Casson yield value nor for the Casson yield value of the claimed dispersion to be higher than that of a dispersion not containing submicron particles/ a content of submicron particles higher than 50 wt.%.  In light of the absence of this feature from the claims and the fact that a vast majority of the dispersion can be any ingredient, Applicant’s assertion that dispersions having higher amounts of submicron particles will have an increased Casson yield value is moot.  Furthermore, it is noted that the dispersions of Examples 1-3 are intended to be edible while claim 1 does not require the dispersion or any of its ingredients (besides lecithin) to be edible.  As to fat and/or oil not being required by the claims and the Examples 1-3 of the specification not specifying the type of material as was stated by the Examiner in the previous response, Examiner acknowledges that claim 1 does require some content of fat and/or oil and that the Examples 1-3 identify the type of submicron particle.  However, Examiner points out that the Examples do not specify particle size or particle size distribution which are features recited by claim 1, which means that the claims are still not commensurate in scope with the data.  It is also noted that the list of ways in which the asserted data is not commensurate in scope with the claims provided in the previous Office Action was merely exemplary and not exhaustive and the present claims remain substantially broader than the asserted data.  Since the prior art has been shown to teach all features of the claims and Applicant’s arguments were shown to be unpersuasive, the rejections of the claims are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791